Hall, J.
On the call of this case, counsel for plaintiff in error moved to withdraw the writ of error, stating that the case had been settled between the parties. Counsel for defendant in error objected and insisted on opening the record and asking for damages. It was not denied that terms of settlement had been agreed on, but it was stated that the money had not been paid by the plaintiff in error according to the agreement.
Held, that it is doubtful whether, under such circumstances, dam*51ages would be awarded, irrespective of the merits of the case. But looking into this record, it does not appear that the case was brought up for delay only, and damages are denied.
D..H. Pope, for plaintiff in error.
J. W. Walters, for defendant.
Judgment affirmed.